EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Maebius on 2/9/21.
The application has been amended as follows: 

Claim 12 has been rewritten as follows:

12. An aqueous ink composition for a writing instrument, containing: 
	water, and
	microspheres each having a matrix composed of a polymer and a water-insoluble dye;
wherein the water-insoluble dye is more densely present within the matrix than on the surface of the matrix, and
wherein 10% strength of the microspheres as determined by a micro-compression test is 5Pa to 30Mpa, 
wherein the microspheres are at least two types of microspheres, 
wherein the matrix of one type of microspheres and the matrix of the other type of microspheres are composed with the same type of polymer, and wherein the water-

In claim 13, in line 4, “for a writing instrument” has been deleted. 

Reasons for Allowance

Claims 7 - 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims 7 and 12, none of the most pertinent prior art of record teaches or fairly suggests an aqueous ink composition as claimed, including microspheres having 10% strength as determined by a micro-compression test of 5MPa to 30 MPa, the 10% strength being calculated according to the following equation:                                 
                                    
                                        
                                            C
                                            
                                                
                                                    x
                                                
                                            
                                            =
                                            
                                                
                                                    2.48
                                                     
                                                    x
                                                     
                                                    P
                                                
                                            
                                        
                                        
                                            
                                                
                                                    π
                                                     
                                                    x
                                                     
                                                    
                                                        
                                                            d
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            , where C(x) is the 10% strength in MPa, P is testing force (N) during 10% displacement of particle diameter, and d is particle diameter (mm) (see para. [0035]). The 10% strength is considered critical to the invention because a 10% strength in the claimed range provides favorable rubfastness/smudgeproofness while also allowing for favorable writing/ink flowing characteristics. Claim 13 is allowable for the same reason as it incorporates the limitations of claim 7 by reference. 
JP 2006232887 is considered to be the closest prior art of record which teaches an aqueous ink composition comprising an oil-soluble soluble dye being covered in a resin (i.e., a polymer) having no coloring material (i.e., a matrix in which the dye is more densely present within than on the matrix)(see paras. [0086], [0127]), but is wholly silent as to the 10% strength being 5MPa-30MPa as calculated by the above equation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN DEERY/Primary Examiner, Art Unit 3754